Detailed Office Action
The communication dated 2/12/2021 has been entered and fully considered.
Claims 2, 3, 13, 14, and 26 have been canceled.  Claims 43-47 are new.  Claims 1, 4-12, 15-25, 27-47 are pending with claims 38-41 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In light of amendment the 112(b) rejection to claim 1 and those dependent therefrom have been withdrawn.
In light of cancellation the 112(b) rejection to claim 2 has been withdrawn.
In light of amendment the 112(d) rejection towards claim 42 has been withdrawn
In light of amendment the STIGSSON rejections have been withdrawn.  STIGSSON discloses Kraft pulping while the amended claims have been limited to sulfite pulping.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-12, 15-25, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0032525 KURPLE et al., hereinafter KURPLE, in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK and The electro-oxidation of lignin in Sappi Saiccor dissolving pulp mill effluent by MODDLEY, hereinafter MOODLEY.
As for claims 1 and 16, KURPLE discloses pulping of wood (a lignocellulose material) in a sulfite pulping process [0013, claim 6] thereby meeting steps A and B of the instant claim.  The pulping process produces a liquor which comprises lignin.  The liquor is the liquid byproduct that is separated from the solid pulp produced during sulfite pulping thereby meeting step C of the instant claim [claim 6].
KURPLE disclose that lignin can be separated from the liquor via solvent separation (extraction), ion exchange resins, and that the separation process can use filters or centrifuges [0015 and 0016].  The separation of lignin from other substances in the liquor meets step D of the instant claim.

	KURPLE further disclose that the lignin can be further treated via chromatography (a purification process) or size separation thereby meeting step E of the instant claim.  KURPLE does not explicitly state whether the size separation/chromatography occurs before or after the reduction/oxidation modification.  However, change in order of process steps is prima facie obvious [see e.g. MPEP 2144.04 (IV)(C)].  Further separation via chromatography after oxidation/reduction would allow for removal of lignin which was not reduced/oxidized.
	KURPLE discloses that sulfite pulping can be used.  KURPLE does not explicitly disclose that acid sulfite cooking is used.  SMOOK discloses two stage sulfite cooking with at least an acidic first stage [pg. 72 col. 2 Table 6-5].  At the time of the invention it would be obvious to the person of ordinary skill in the art to use the two stage sulfite pulping process of SMOOK for the sulfite pulping of KURPLE.  The person of ordinary skill in the art would be motivated to do so to have more complete delignification and better hemicellulose retention as disclosed by SMOOK [pg. 72 col. 2].
	KURPLE discloses modifying the lignin through reduction or oxidation.  KURPLE does not explicitly disclose electro-oxidation.  MOODLEY discloses that lignin can be electro-oxidized between two electrostatic plates at a basic pH [pg. 35 Figure 3 and pg. 34 Figure 1].  At the time of the invention it would be obvious to modify the lignin of KURPLE/SMOOK by electro-oxidation as suggested by MOODLEY.  The person of ordinary skill in the art would expect success as MOODLEY works on sulfite liquor/lignin [abstract].  The person of ordinary skill in the art would be motivated to do so as KURPLE already suggests oxidation and MOODLEY states that the process can form value added vannilin [abstract].  MOODLEY additionally performs chromatography separation after oxidation.
Sivola].
	As for claim 5, KURPLE discloses magnesium or sodium as the counter-ion [pg. 72 col. 2 Table 6-6 Two stage acid or Sivola].
	As for claim 6-8, KURPLE discloses with bivalent ions the temperature should be 140 degrees C which falls within the claimed range and a time of 6-8 hrs which falls within the claimed range [pg. 67 col. 2 par. 2].
	As for claim 9, KURPLE discloses temperatures up to 160 degrees C for monoatomic counter ions (e.g. sodium) [pg. 71 col. 1 par. 1].  The Examiner takes Official Notice that at a temperature of 160 degrees C the saturation pressure of water is about 6.18 bar which falls within the claimed range.
	As for claims 10 and 11, SMOOK discloses batch digesters [pg. 68].  SMOOK discloses blowing and washing of the pulp to remove liquor [pg. 69 col.  1 par. 3],
	As for claim 12, KURPLE discloses that step D is performed using solvent extraction and/or ion-exchange [0015, 0015].
	As for claims 15 and 43-47, the combination of KURPLE, SMOOK, and MOODLEY perform electro-oxidation of lignin.  Therefore meeting step E.3 of instant claim 1.  Claims 15 and 43-47 only limit step E.2 which is not used in the combination rejecting claim 1.
	As for claim 17 and 18, KURPLE discloses that step D can occur with solvent extraction and/or ion-exchange [0015, 0015].  As KURPLE teaches extraction it need not meet the further limitation on filtration.
In addition to the above as for claims 19-25, KURPLE and SMOOK as combined with MOODLEY uses oxidative reactions. It is the Examiners position that as KURPLE and 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Claims 29-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over KURPLE, SMOOK, MOODLEY in view of Oxidation of Benzene by Enisov et al., hereinafter ENISOV and Oxidation of phenols, by uiuc.edu.
As for claims 29-32 and 34-36, KURPLE, SMOOK, and MOODLEY produced fragmented lignins which are aromatics.  The applicant claims further oxidation of these aromatic compounds to form phenolic and quinones.  The applicant is not presenting any reactions that are not known in organic chemistry.  The applicant’s reactions are simply using a different source of aromatics (from catalytically cracked lignin derived from lignocellulose).  The separation of small aromatics is clearly known from KURPLE, SMOOK, and MOODLEY.  The further oxidation of said aromatics to form additional compounds is a matter of known organic chemistry (see. e.g. ENISOV and oxidation of phenols).  To the Examiner’s knowledge the applicant does not assert that these reactions are novel but only the source of the small aromatics being treated is novel.  The creation of known oxidized aromatics via oxidation would be obvious to the person of ordinary skill in the art.  Further, purification of the produced oxidized aromatics prima facie obvious through known techniques [see e.g. MPEP 2144.04 VII].
Allowable Subject Matter
Claims 27, 28, 33, 37, and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748